Citation Nr: 1619964	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.   

2.  Whether new and material evidence has been received to reopen service connection for anxiety and insomnia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and insomnia.  


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1985 to October 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the RO in Seattle, Washington, which denied service connection for a back disability, and a July 2013 rating decision, which reopened and denied service connection for anxiety and insomnia.  

Service connection for an anxiety and insomnia was previously denied by the RO in July 2009 finding no evidence of record linking any general anxiety disorder to service.  In Boggs v. Peake, 520 F.3d 133) (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim based on a diagnosis different from that considered in prior decisions is a new claim.  The Board finds the July 2012 claim for service connection for PTSD to be a new claim and not a claim to reopen service connection for anxiety and insomnia.  

As the instant decision reopens service connection for anxiety and insomnia, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed an issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD, anxiety, and insomnia, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified from Seattle, Washington, at a January 2016 Board Videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and insomnia, is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative disc disease.  

2. The Veteran had symptoms of a degenerative disc disease during active service.  

3.  The Veteran has had symptoms of degenerative disc disease since service separation.

4.  Degenerative disc disease was incurred in service.    

5.  A July 2009 rating decision denied service connection for anxiety and insomnia, finding no evidence of record linking any general anxiety disorder to service.  

6.  The Veteran did not file a timely notice of disagreement (NOD) following the July 2009 decision, and no new and material evidence was received during the one year appeal period following the decision.

7.  New evidence received since the July 2009 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed anxiety and insomnia and service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

2.  The July 2009 rating decision denying service connection for anxiety and insomnia became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the July 2009 rating decision is new and material to reopen service connection for anxiety and insomnia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As to the back disability, in this decision, the Board grants service connection; therefore, as such action represents a complete allowance of the issue, no further discussion of VA's duties to notify and to assist is necessary.  This decision also reopens and remands the issue of service connection for anxiety and insomnia for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary at this time. 

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, degenerative disc disease is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition;
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends generally that a back disability is related to active service.  At the January 2016 Board hearing, the Veteran testified as to injuring the back after being forced to do multiple sit-ups against rocks during service.  See January 2016 Board hearing.  The Veteran also testified that an October 2011 VA examiner conveyed a back injury could be due to service.  The Veteran has also reported experiencing symptoms of a back disability both in service and since service separation.  See October 2011 VA treatment record; see also June 2012 VA treatment record.  

Initially, the Board finds the Veteran has a current disability of degenerative disc disease.  A February 2010 VA examiner specifically assessed the disability of degenerative disc disease.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a back disability, later diagnosed as degenerative disc disease, in service and since service separation, i.e., whether a back was "incurred in" service.  Favorable evidence includes that the Veteran has consistently advanced, and credibly testified, that a back injury occurred after doing multiple sit-ups over rocks and branches during service, and sought treatment for back pain soon after release from service.  The Veteran's credible testimony at the January 2016 Board hearing is consistent with a March 1990 treatment record reflecting treatment for low back pain shortly after service separation.  A March 2003 private treatment record reflects treatment for back pain.  A February 2010 VA treatment record reflects the Veteran sought treatment for ongoing back pain aggravated by lifting, chopping wood, bending, prolonged sitting, and prolonged sleep.  An October 2011 VA treatment record reflects the Veteran first advanced a back disability from regularly doing sit-ups on top of rocks and branches during service.  A June 2012 VA treatment record reflects the VA examiner assessed that intermittent symptoms of a back disability were due to service, including doing multiple sit-ups over rocks and branches.  The evidence of record reflects the Veteran has consistently attributed the back disability diagnosis to this event.  

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the back disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had back disability symptoms that began during service and continued since service separation, which was later diagnosed as degenerative disc disease, thus tending to show direct service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the back disability (later diagnosed degenerative disc disease) began in service and was so "incurred in" service.  The finding that the Veteran has had back symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed degenerative disc disease.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed degenerative disc disease is related to service, that is, was "incurred in" service.  In this case, a June 2012 VA treatment record provides a medical nexus opinion as to the etiology of the Veteran's degenerative disc disease, relating the symptoms of a back disability to the history of back pain since service.  Other evidence of record supporting service connection, in this case, includes a diagnosis of degenerative disc disease approximately 20 years after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's credible testimony at the January 2016 Board hearing, as well as other lay statements, establishing back disability symptoms during service and shortly after service that continue to the present, tends to show that the symptoms of a back disability later diagnosed as degenerative disc disease had its onset during service, that is, shows that degenerative disc disease was "incurred in" active service.  See 38 C.F.R. 
§ 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a back disability have been met.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


Reopening Service Connection for Anxiety and Insomnia 

When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

As discussed above, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In a July 2009 rating decision, the RO, in pertinent part, denied service connection for anxiety and insomnia based on a lack of evidence of record linking any psychiatric disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the July 2009 rating decision denying service connection for anxiety and insomnia became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the July 2009 rating decision, VA has received a January 2016 statement, in which the Veteran first advanced that anxiety and nightmares were due to service, specifically, when an armory custodian put a gun to the Veteran's head.  In a January 2016 letter from a friend, the friend wrote that during service the Veteran was frequently "stressed" after an armory custodian pointed a gun at the Veteran's head.  Such evidence could reasonably substantiate a claim of service connection for anxiety and insomnia, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, 

the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for anxiety and insomnia.  38 C.F.R. § 3.156(a).  


ORDER

Service connection for a back disability of degenerative disc disease is granted.    

New and material evidence having been received, the appeal to reopen service connection for anxiety and insomnia is granted.  


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends generally that an acquired psychiatric disorder, to include PTSD, anxiety, and insomnia, is due to service.  Specifically, at the January 2016 Board hearing, the Veteran testified as to various in-service stressors, including friendly fire, aircraft accidents as a passenger, and having a gun pointed to the head by an armory custodian.  In a January 2016 statement the Veteran wrote that anxiety and nightmares were due to service, specifically, when an armory custodian put a gun to the Veteran's head.  

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or 

persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Under 38 C.F.R. § 3.304(f)(5) (2015), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

VA has received a July 2012 private treatment letter, which conveys a PTSD diagnosis, as well as assessed anxiety and insomnia.  In the July 2012 private treatment letter, the private examiner opined that the currently diagnosed PTSD, anxiety, and insomnia were proximately caused by "friendly fire accidents and multiple aircraft accidents as a passenger."  The July 2012 letter also notes a "history of head trauma."  As discussed above, the Veteran has specifically attributed PTSD, anxiety, and insomnia to having a gun pointed at his head during service.  See January 2016 statement; see also January 2016 Board hearing transcript. 

While the July 2012 letter from a private examiner reflects diagnosed PTSD, the private examiner's purported nexus opinion failed to offer any rationale was to how the PTSD is related to the reported in-service stressors advanced by the Veteran at the January 2016 Board hearing, specifically, experiencing a gun pointed to the head by an armory custodian.  Service treatment records do not reflect treatment for symptoms of an acquired psychiatric disorder; however, the September 1989 report of medical history reflects the Veteran reported nervous troubles at service separation.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether the PTSD, or any other psychiatric disorder, including anxiety or insomnia, is related to service.   

As to the history of head trauma advanced by the private examiner in July 2012, at the January 2016 Board hearing, the Veteran testified as recalling no in-service head injury, and also reported a 2015 post-service automobile accident, which caused a head injury.  See January 2016 Board hearing transcript.  Service treatment records do not reflect treatment for symptoms for an in-service head injury.  On remand, the VA examiner does not need to address the history of head trauma as advanced by the July 2012 private examiner unless the Veteran or other evidence of record suggest otherwise at the time of the examination.   

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that, while VA has obtained various VA and private mental health treatment records, it does not appear as though VA has obtained any treatment records relevant to a 2015 post-service automobile accident, which the Veteran has indicated caused head trauma.  See March 2016 Board hearing transcripts.  On remand the AOJ should ensure that VA has all available VA and private treatment records. 

Accordingly, the issue of service connection for an acquired psychiatric disorder (to include PTSD, anxiety, and insomnia) is REMANDED for the following action:

1.  Request the Veteran to provide information as to any private treatment for a psychiatric disorder, including PTSD, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record. 

3.  Schedule a VA mental health or PTSD examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, anxiety, or insomnia, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions with supporting rationale:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the PTSD diagnosis in the July 2012 private opinion, and identify the specific stressor(s) underlying any PTSD diagnosis. 

B)  Is it as likely as not (50 percent probability or greater) that any diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity and/or the report of an armory custodian pointing a gun to the Veteran's head?  

C)  Does the Veteran have any other non-PTSD psychiatric disorder, including anxiety or insomnia? 

D)  For any diagnosed non-PTSD psychiatric disorder, is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during, was caused by, or is otherwise related to active service?  In answering this question, please discuss the September 1989 report of medical history reflecting a report of nervous troubles at service separation.  

4.  Then readjudicate the issue of service connection for an acquired psychiatric disorder (to include PTSD, anxiety, and insomnia).  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


